Citation Nr: 1439411	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  13-09 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Decatur, Georgia


THE ISSUE

Entitlement to a VA clothing allowance for 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran had honorable, active service from May 1973 to April 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2012 decision in which the VAMC denied the Veteran's claim for a VA clothing allowance for 2012, based on his use of an orthopedic appliance for a service-connected left wrist and forearm disability.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.

In July 2014, a Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

The Board notes that, in addition to the paper combined health record, the Veteran also has records stored in paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files.
 
Documents in the Veteran's electronic files reflect that he has perfected an appeal with respect to multiple VA disability compensation claims, including a claim of entitlement to service connection for residuals of cold injury and petitions to reopen previously denied claims of entitlement to service connection for hypertension and diabetes mellitus.  However, with respect to all issues other than his entitlement to a VA clothing allowance for 2012, the Veteran has indicated that he would like to testify at a Board hearing, to be held at the VA Regional Office (RO) in Atlanta, Georgia.  See, e.g., Correspondence from the Veteran, received at the Board in August 2014, and VA Form 9, dated in March 2014.  The RO has acknowledged the Veteran's request for a Board hearing, and it appears from the record that efforts to establish a date for the hearing are ongoing.  As such, those issues are not yet ripe for the Board's review.

As a final preliminary matter, the Board notes that, in his September 2012 NOD and April 2013 substantive appeal, the Veteran appears to raise the issue of his entitlement to additional VA annual clothing allowance(s) based on the use of orthopedic appliances other than that which he wears for his service-connected left wrist and forearm disability, to include braces he wears on his right wrist, elbow, back, and knees; his use of a wheelchair; and his use of muscle rub and Thera-Gesic cream for his upper and lower extremities.  See, e.g., 38 C.F.R. § 3.810(a)(2), (3).  It does not appear that those matters have been expressly addressed by the agency of original jurisdiction (AOJ) in the first instance.  As such, they are not properly before the Board, and are thus referred to the AOJ for appropriate action.


FINDING OF FACT

The evidence is at least in relative equipoise with respect to whether a brace the Veteran wears for a service-connected left wrist and forearm disability tends to wear or tear his clothing.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a clothing allowance for 2012 are met.  38 U.S.C.A. §§ 1162, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.810 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an annual clothing allowance for 2012 because a brace he wears for a service-connected left wrist and forearm disability tends to wear or tear his clothing.  He says that the device stretches, and oftentimes tears, clothing such as sweaters and long-sleeve shirts.

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the veteran's outergarments.  38 U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides, in pertinent part, that an annual clothing allowance may be granted when the following criteria are met:

(1) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or 

(2) The Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or that a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outergarments.

In the present case, the evidence shows that the Veteran is in receipt of a 10 percent disability rating for a left wrist and forearm disability (left forearm fracture with carpal tunnel syndrome).  The medical evidence shows that, in 2012, he was issued a Frontline wrist-hand orthosis (WHO) and Bird and Cronin wrist splint for treatment of his disability.

The Board has carefully reviewed the evidence of record and finds that the evidence supports the award of an annual clothing allowance.  The Board notes that the Veteran is competent to describe whether his orthopedic appliances cause wear, stretching, or tearing of his clothing, inasmuch as such is readily observable by a lay person.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  There is nothing of record which diminishes his credibility in this regard.

Notably, moreover, although the VAMC concluded in the December 2012 SOC that the Veteran's appliances do not cause wear or tear of his clothing, it appears from the record that he received a clothing allowance for one of the same braces (the Frontline WHO) in 2011.  As such, VA has, in effect, previously recognized (i.e., certified) that the brace can wear or tear the Veteran's clothing.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).

The Board finds that the evidence is at least in relative equipoise on the matter here at issue.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an annual clothing allowance for 2012 are met.  


ORDER

A VA clothing allowance for 2012 is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


